PER CURIAM.
We have for review Sullivan v. Kanarek, 34 So.3d 808 (Fla. 2d DCA 2010), in *1228which the Second District Court of Appeal cited as authority its decision in City of Tampa v. Companioni, 26 So.3d 598 (Fla. 2d DCA 2009), quashed, 51 So.3d 452 (Fla.2010). At the time the Second District issued its decision in Kanarek, Compa-nioni was pending review in this Court. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418 (Fla.1981).
We stayed proceedings in this case pending our disposition of Companioni v. City of Tampa, 51 So.3d 452 (Fla.2010) (quashing the Second District’s Compa-nioni decision). We then issued an order directing respondent in the present case to show cause why we should not accept jurisdiction, quash the Second District’s Kanarek decision, and remand for reconsideration in light of our decision in Com-panioni. Upon consideration of respondent’s response, and petitioner’s reply thereto, we have determined to so proceed.
We accordingly accept jurisdiction and grant the petition for review in the present case. The decision under review is quashed, and this matter is remanded to the Second District for reconsideration in light of this Court’s decision in Compa-nioni
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.